Douglas, J.,
concurring in part and dissenting in part. I concur in the judgment of the majority as to the determination of fair cash value. I only write separately to indicate my disagreement with the analysis of the majority on some of the issues such as the questions involving the Price Trust and the Armstrong authority. It is my judgment that the trial court did a remarkable job under difficult circumstances. Judge Walker’s disposition of the case should be reinstated in its entirety except for the determination of the fair cash value. It is understandable why Judge Walker would use the method he used to determine fair cash value rather than following the strict dictates of R.C. 1701.85(C). However, I read R.C. 1701.85(C) to be mandatory and therein lies my only disagreement with the trial court’s judgment. Whichever method is used, that adopted by the trial judge or the procedure outlined in R.C. 1701.85(C), will make very little difference in the ultimate fair cash value determination.
Accordingly, I would reverse the court of appeals and remand the cause to the trial court for the sole determination of fair cash value using the formula set out in R.C. 1701.85(C). I would reinstate the remainder of the judgment of the trial court in all respects.